Munson, J.
The bill sets up a contract with defendant Martin for carrying on the oratrix’s farm on shares, and alleges that the oratrix was to have “a lien and ownership” on the entire products of the farm for whatever she might ad*182vanee and for her share of the products until the same were fully paid, and that she furnished more than her share of the seeds and materials, but that Martin has not delivered to her her share of the products.
The owner of a farm and a tenant on shares are tenants in common of the products, in the absence of any special provision modifying their relations. Frost v. Kellogg, 23 Vt. 308; Leach v. Beatties, 33 Vt. 195. But in Willmarth v. Pratt, 56 Vt. 474, a stipulation like the one above set forth, was held to entitle the lessor to maintain trespass against the tenant for products sold. This was upon the ground that the general ownership was in the lessor, and that the tenant’s right of possession was terminated by his unauthorized sale. But that decision is not an authority against the lessor’s right to maintain a bill in equity upon a lease so¡ framed under the circumstances now presented.
In this case the tenant was in default, and there are general allegations of the misappropriation and clandestine sale of some of the products; but it does not appear that the oratrix had, by suit or otherwise, treated the tenant as having done anything inconsistent with the relation established by the contract. The hay taken by defendant Adams was sold him' by the oratrix, but upon terms which recognized the tenant’s interest. The sale was upon condition that Adams should pay one-half of the consideration' to the oratrix, and hold the tenant’s half until the account between the oratrix and the tenant was adjusted, and then pay the same as the adjustment might determine.
We think that the oratrix and defendant Martin are to be treated as tenants in common of the products. The title to the tenant’s share was in the oratrix for purposes of security merely, and while this gave her the right te> sell upon the ten*183ant’s default, she was to account to the tenant as the owner of an equal share. The tenant had done nothing that was treated as terminating the existing relation, and remained rightfully in possession of this hay until the sale. But the oratrix’s sale passed the entire title to Ad'aims, and her bill touches only the disposition of the avails. These, however, are the avails of property held by the parties as tenants in common, and the accounting in that behalf is within the jurisdiction of equity. So the bill can be maintained against defendant Martin.
It remains to inquire whether the bill can be maintained against Adams. It appears that Adams finally paid Martin for his half of the hay in disregard of the above agreement; and the oratrix seeks an accounting with Martin to determine the extent of her lien, and a decree charging Adams with the amount so paid over. It is alleged, obscurely but we think sufficiently, that Martin agreed with the oratrix and’ Adams regarding the holding of his share of the avails as above set forth. So Adams was dealing with both the oratrix and Martin in this particular, and became a trustee of the fund for the purposes agreed upon. He is therefore a proper party to the proceedings in which the rights of the oratrix and Martin in the fund are to be determined.
Decree reversed„ demurrer overruled, bill adjudged sufficient, and cause remanded.